Title: From David Humphreys to Charles Stewart, 30 June 1781
From: Humphreys, David
To: Stewart, Charles


                        Sir

                            Head Quarters June 30th 1781
                        
                        The General desires that you will give directions not to have any of the Beef Cattle distributed to Brigades
                            or killed, untill you have been at Head Quarters, reported the number & received instructions—He also desires that
                            no pork may be issued while there is salted Beef. I am Sir your Hble Servant 
                        
                            D. Humphrys
                            Aide De Camp
                        
                    